CORRECTED NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s RCE with amendment and arguments filed 05/03/2022.
Status of Claims 
	In applicant' s amendments, claims 14-15 were cancelled, claims 1-2 were amended, and new claims 18-20 were added.  Claims 1-13, and 16-20 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Michael Leinauer (Registration Number 55795) on 06/01/2022.
The application has been amended as follows:
Claim 5, line 2: amended “a resistance” to ---the resistance---.
Claim 8, line 2: amended “to control a resistance of the exercise apparatus” to ---to control the resistance of the exercise apparatus---.
Claim 18, line 2: amended “set by” to ---configured to be set by---.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior US 8950026 B2 (Valdemoros Tobias et al; henceforth Tobias) fails to teach or render obvious the patient support apparatus in combination with all of the elements and structural and functional relationships as claimed and further including a graphical user interface, wherein the graphical user interface displays information related to the operation of the exercise apparatus, and wherein a resistance of the sit up is altered by altering the predetermined reduction in pressure required for the head section to be raised to assist the user in performing the sit up.
The prior art of record teaches the control unit which controls the actuators based on the pressure map provided by the sensors. The control unit and sensors are a multiplexing system to reduce wiring which are not considered equivalent to applicant’s invention. Likewise, the control unit functions on an automatic learning image and processing technique for the purpose of interpreting the patient's intentions from very small movements. Therefore, it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the resistance by altering the predetermined reduction in pressure required without improper hindsight and without breaking the imaging and processing technique as it would prevent the control unit from recognizing the intentional movements of the patient by changing the parameters.
Regarding Independent Claim 1, the closest prior art US 9687401 B2 (Alford et al; henceforth Alford) in view of US 8950026 B2 (Tobias) fails to teach or render obvious the patient support apparatus in combination with all of the elements and structural and functional relationships as claimed and further including wherein a resistance of the sit up is altered by altering the predetermined reduction in pressure required for the head section to be raised to assist the user in performing the sit up.
The prior art of record teaches the control unit functions on an automatic learning image and processing technique for the purpose of interpreting the patient's intentions from very small movements. Therefore, it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the resistance by altering the predetermined reduction in pressure required without improper hindsight and without breaking the imaging and processing technique as it would prevent the control unit from recognizing the intentional movements of the patient by changing the parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784